Citation Nr: 1627718	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

2.  Entitlement to service connection for right lower extremity vascular disease, to include as secondary to service-connected disability.

3.  Entitlement to service connection for left lower extremity vascular disease, to include as secondary to service-connected disability.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1967.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a November 2007 rating decision, the RO, in part, denied service connection for a skin disorder and granted service connection for posttraumatic stress disorder (PTSD), assigning a 10 percent rating.  The Veteran appealed entitlement to service connection for a skin disorder and the rating assigned for PTSD.  In July 2010, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development. 

The June 2012 rating decision denied service connection for lower extremity vascular disease.

The claims returned to the Board in April 2013, when the Board granted an increased rating for the Veteran's PTSD, remanded a TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), and remanded entitlement to service connection for a skin condition. 

In a rating decision dated in May 2014, the RO denied entitlement to a TDIU.  A supplemental statement of the case was issued in May 2014.

In August 2014, the Board remanded the claims for service connection for a skin disorder and right and left lower extremity vascular disease, as well as the claim for TDIU for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.
 
2.  The Veteran does not have a disease that is presumed to be service-connected in veterans exposed to Agent Orange.
 
3.  A skin disability, diagnosed as basal cell carcinoma and actinic keratosis, was not manifest in service and is not attributable to service, to include any skin-related complaints therein.

4.  Peripheral vascular disease of the right and left lower extremities did not manifest in service or for years thereafter, and is not related to service.

5.  Peripheral vascular disease of the right and left lower extremities is not caused or aggravated by a service-connected disease or injury, to include coronary artery disease.

6.  The Veteran meets the schedular requirement for TDIU, and the combined effects of his service-connected disabilities render him unemployable.  





CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  Peripheral vascular disease of the right lower extremity was not incurred in or aggravated by service, and may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38°C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  Peripheral vascular disease of the left lower extremity was not incurred in or aggravated by service, and may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38°C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. § 3.159 (2015).

With respect to the claim for TDIU, to the extent that the action taken herein below is favorable to the Veteran, a discussion of the VCAA is not required at this time.

In regard to the remaining claims, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2007 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for skin disability.  In a March 2012 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection for vascular disease of the lower extremities, to include on a secondary basis.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran was also informed of the disability rating and effective date elements of his claims in the 2007 and 2012 notice letters. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §°3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  Social Security Administration (SSA) records have also been obtained.

The Veteran was afforded VA examinations with respect to the claimed disabilities, with additional examination and addendum opinions obtained in December 2014 and March 2015, pursuant to the Board's August 2014 remand instructions.  The examiners provided the requested opinions with fully-stated rationale, and thus complied with the Board's remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Notably, the opinions obtained addressed all service connection theories reasonably raised by the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  With respect to the current appeal, this list includes cardiovascular-renal disease.  See 38 C.F.R. § 3.309(a).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including  cardiovascular-renal disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38°U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection also is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A. Skin Disorder

The Veteran contends that he is entitled to service connection for a skin disorder, to include as secondary to in-service exposure to herbicides.

If a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. §°3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f).  Thus, if the Veteran "served in the Republic of Vietnam" as that term is defined in the applicable regulation, service connection for these listed diseases would be warranted.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38°C.F.R. § 3.307(a)(6)(iii).

The Veteran's service personnel records confirm his service in Vietnam from December 1965 to January 1967.  Thus, he is presumed to have been exposed to Agent Orange during such service.  The question remains, however, whether the Veteran has been diagnosed with a disability and subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

The current list of diseases subject to presumptive service connection under 38°C.F.R. § 3.309(e) include skin disorders, notably, chloracne, porphyria cutanea tarda, or other acneform diseases consistent with chloracne that become manifest to a degree of 10 percent within one year of exposure.  38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii).

However, as discussed below in greater detail, the Veteran has not been diagnosed with a skin disorder subject to presumptive service connection under 38 C.F.R. §°3.309(e).  Accordingly, service connection for a skin disability as presumed as due to in-service herbicide exposure is not warranted.

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  As such, the Board will consider whether service connection for a skin disability is warranted on a direct basis.

The Veteran's service treatment records document a few skin-related complaints in service.   A June 1966 report notes diagnosis and treatment of tinea corporis.  In November 1966, he was treated for multiple abrasions of the face.  In December 1966, he was treatment for a mildly infected blister.  

On discharge examination in January 1967, the skin was noted to be normal.  He denied skin diseases on report of medical history at that time, but did endorse boils.  (The Board notes that the Veteran had also endorsed boils on report of medical history upon entrance into service.)  A physician's summary reflects that the positive answer was found to be of no medical significance.  

An October 1995 private treatment report indicates that the Veteran presented with a new onset of a pruritic abdominal rash.  He indicated that he had never had a rash like this before.  Objectively, there was an even distribution of papules on his abdomen.  The examiner indicated that he looked up the differential diagnoses in a dermatology book and could not find an appropriate diagnosis, though Rocky Mountain spotted fever was suspected.  The Veteran was treated with Benadryl and hydrocortisone cream.

A November 1996 VA medical certificate notes that the Veteran complained of rash over the arms, legs, and stomach.  He reported that the rash had recurred for many years (greater than twenty).  Examination of the skin revealed erythematous rash at the left elbow with scales.  He was assessed with skin rash, psoriasis versus eczema.  

On VA treatment in January 2005, the Veteran reported sores and psoriasis, but denied rash, skin cancer, and lumps.

On VA treatment in April 2008, a crusted, eroded lesion in the pre-auricular area of the left ear was observed.  The lesion easily bled.  A duration of two months was indicated.  Treatment records subsequently indicate that the lesion was removed outside VA.

A March 2010 treatment report notes a history of skin carcinoma removed several months ago.

On VA examination in August 2010, the Veteran reported that he was claiming skin cancer that was in the front of his left ear as well as a recurring rash on his arms and buttocks.  He reported that a lesion gradually appeared on his face near his ear.  He was evaluated at the VA in 2008, and the lesion was subsequently excised.  He also reported that he broke out in a rash on occasion.  He reported an onset about 10 to 12 years ago near his arms and buttocks.  He stated that the condition began as red bumps and blisters that itched.  When the rash was presented, he used an over-the-counter cream, but the rash had never been present when he came in for primary care appointments.  

On physical examination, there were no lesions or residuals of excision of basal cell carcinoma in the left pre-auricle area.  There was no rash on the arms and buttocks.  The examiner diagnosed excision of basal cell carcinoma, left pre-auricle area, no recurrence.  There was no rash present on examination and no diagnosis related to this complaint.  

The examiner indicated that he could not resolve the issue of whether the Veteran's skin cancer was related to service without resort to mere speculation.  He noted that the factors that increased the Veteran's risk of basal cell carcinoma included chronic sun exposure, fair skin, male gender, and his age.  She noted that, while the Veteran had sun exposure in Vietnam, more sun exposure occurred when he worked for a theme park for 12 years after service.  

On VA treatment in October 2010, the Veteran presented with complaints of warts on his skin, rash, and knot in the groin and gluteal area.  He reported that he saw an outside dermatologist with no resolution of his symptoms.  He was assessed with a furuncle on the buttock.   If prescribed treatment did not work, he was to be rechecked for the possibility of incision and drainage.  

An April 2012 VA treatment report notes some areas of seborrheic keratosis.  

On VA examination in March 2014, the Veteran stated that at "some time" he was told he had psoriasis and was treated with antibiotics.  He stated that he broke out with little round circles with bubbles in them.  

The examiner noted two areas of localized scarring on the right buttock, which might have represented healed folliculitis.  Specifically, there were no lesions on the elbows, knees, or elsewhere to suggest psoriasis.  An occasional actinic keratosis was also seen.  

The examiner opined that the claimed skin condition was less likely than not incurred in or caused by service.  In so finding, the examiner noted that the Veteran was not diagnosed with a skin disorder in service.  He was also not noted to have a skin disorder at the time of examination in August 2010.  Other than a few scattered actinic keratosis and two buttock scars from a past furuncle or folliculitis, the Veteran did not have a skin disorder on examination.  There was no current evidence of the presence of psoriasis.  

In a December 2014 addendum opinion, the examiner indicated that he reviewed the Veteran's claims file.  He noted that, while in service, the Veteran was treated for minor tinea infection and blisters at an unspecified site.  These were apparently minor in nature.  A basal cell carcinoma was removed from an anterior location to an ear in 2008, with symptoms having been noted about two months earlier.
 
The examiner opined that this lesion was not related to any herbicide exposure 40 years earlier, but was related to 40 subsequent years of sun exposure in the course of regular living.

In addition, he noted that while the Veteran was concerned that he had psoriasis, he saw no evidence of psoriasis, and in any event, psoriasis is not a VA-recognized sequelae to Agent Orange Exposure.

While the examiner did see some scarring that might have been related to folliculitis at some previous time, he had no way to link that scarring to herbicide exposure or to any other events in service.  Moreover, to the extent that the Veteran reported occasional blisters, he saw no blisters on examination and had no way to link any blisters, even if present at times, to herbicide exposure over 40 years ago.

Upon careful review of the record, the Board finds that service connection for the claimed skin disability must be denied.  Here, the record reflects in-service treatment for unspecified blisters and tinea infection, and post-service diagnoses of basal cell carcinoma, furuncle and actinic keratosis.

However, there is no evidence that the Veteran's current skin disorders had their onset in service or is otherwise related to service.  While blisters and a tinea infection are indicated in service, basal cell carcinoma, furuncle or keratosis was not noted.  Moreover, there is no evidence of skin complaints until many years after service, as the first evidence of such complaints is in 1995.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that may weigh against a claim for service connection).  See 38°C.F.R. § 3.303(b).  Moreover, when the Veteran first sought treatment, while he relayed a history of skin problems for years, he did not place an onset of his skin symptoms in service.  On examination in 2010, he reported an onset of 10 to 12 years prior.  He has not directly alleged recurrent/persistent symptoms of his current skin disorders since service.

Moreover, none of the probative evidence supports a finding of a relationship between the Veteran's skin disorders and service, to include the skin-related complaints therein and the presumed exposure to Agent Orange.

The only pertinent medical opinion of record is that of the March 2014 VA examiner, who during the examination in March 2014 and addendum opinion in December 2014 indicated that he had a thorough review of all pertinent evidence and stated there is no relationship among the Veteran's current skin disorders and his service, to include the skin complaints noted in service and his exposure to Agent Orange and/or in-service sun exposure.  Thus, the only credible, probative opinion of record weighs against the claim, and the Veteran has not presented or identified any medical opinion or other competent evidence that, in fact, supports his claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current skin symptoms are related to service, to include Agent Orange exposure therein, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the March 2014 VA examination with addendum opinion in December 2014.  Furthermore, the Veteran has not alleged recurrent/persistent symptoms of his current skin disorders since service-including skin cancer.  As such, the provisions of 38 C.F.R. § 3.303(b) are not for application.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a skin disability, to include as due to exposure to herbicides.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

B.  Lower Extremity Vascular Disease

The Veteran contends that he is entitled to service connection for lower extremity vascular disease, as he believes that this disability is secondary to his service-connected coronary artery disease.  

The Veteran's service treatment records include no complaint, finding, or diagnosis with respect to the claimed vascular disease.  On discharge examination in January 1967, the heart and lower extremities were noted to be normal.  He denied arthritis, lameness, bone, joint or other deformity, trick or locked knee, foot trouble, neuritis, or paralysis on report of medical history at discharge.  

In May 1995, private treatment record document that the Veteran was seen for complaint of chest pain and assessed with myocardial infarction.  A May 1995 cardiac catheterization report notes that the Veteran had suspected lower peripheral arterial and abdominal vascular disease.  The studies revealed severe three-vessel coronary disease in the setting of a non-transmural anterior infarction, severe peripheral arterial vascular disease manifested by an abnormal aortic aneurysm with probable dissection, and severe peripheral arterial vascular disease involving the right and left iliac arteries with total occlusion of the left iliac artery just distal to the origin from the descending abdominal aorta.  

The Veteran subsequently underwent emergency coronary artery bypass grafting of the left anterior descending, saphenous vein to the diagonal vein, saphenous vein to the obtuse marginal and saphenous vein to the right coronary artery.  Findings at the time of surgery included acute anterior wall myocardial infarction with severe anterior wall hypokinesis, and acute and chronic thrombosis of the abdominal aorta with ischemic lower extremities.  

An October 1996 report from Dr. K. of Mountain Empire Preventative Medicine Clinic reflects that the Veteran reported that his leg claudication had improved and was no longer a problem for him after undergoing surgery in 1995.  

In March 2009, the Veteran underwent angiogram for indicated peripheral vascular disease.  An impression of mild bilateral superficial femoral artery disease, right greater than left, was indicated.  

VA treatment records reflect a diagnosis of unspecified peripheral vascular disease in 2010.

A June 2011 report from the Cardiology Consultants reflects that the Veteran endorsed cramping the legs with physical exertion and nocturnal pain and cramps in the calves and/or legs.  Objectively, there were decreased pedal pulses in the bilateral lower extremities.  

The Veteran subsequently underwent lower extremity arterial testing in June 2011.  Noted risk factors included hypertension, tobacco use, and a body mass index indicating he was overweight.  Associated cardiac and carotid illness were both indicated.  Testing revealed evidence of mild peripheral arterial disease in the right leg, and no evidence of significant peripheral arterial disease at rest in the left leg.  

In March 2012 statements, B.R. and D.D. wrote that it was difficult for the Veteran to walk due to pain in his legs from his vascular disease.  

On VA examination in March 2015, the examiner noted that the Veteran presented with peripheral vascular disease with a history of aortofemoral bypass.  He had no history of peripheral vascular disease in service per his medical records.  In 1995, he had chest pain with myocardial infarction.  He required catheterization and femoral approach found clot and blockages in the aorta and peripheral vascular region.  During examination, he developed delamination of the aortic lining.

After examination, the examiner diagnosed peripheral vascular disease and noted a date of diagnosis of 1995.

Upon review of the claims file and examination findings, the examiner opined that the claimed peripheral vascular disease was not as least as likely as not incurred in or caused by the claimed in-service  injury, event, or illness, noting that there were no documents to support development of peripheral arterial disease in either of his lower extremities in service.  The separation physical was without complaint related to vascular disease in the legs or any problems with the legs.  

With respect to secondary service connection, the examiner opined that the claimed condition is less likely than not proximately due to or a result of the Veteran's service-connected disability.  He noted that, while the Veteran is service-connected for coronary artery disease, coronary artery disease does not caused peripheral vascular disease.  He indicated that, even though they might be caused by the same mechanism, they are not in themselves causal.  He indicated that vascular disease can be caused by the same underlying disorder of vasculature that causes coronary artery disease such as elevated blood fats, smoking, intimal lining defects, and the laying down of plaques-but without having a direct causal relationship.  These are coincident but not causal.  In regard to aggravation, he also indicated that review of claims file revealed that peripheral vascular disease is not as least as likely as not worsened beyond its nature course by the coexisting, service-connected coronary artery disease.  

In this case, the record does not document peripheral vascular disease of the lower extremities until 1995.  The Board notes that the passage of approximately 30 years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333 (Fed. Cir. 2000); Shaw, 3 Vet. App. 365 (1992).  Here, peripheral vascular disease pathology was not noted during service.  In addition, characteristic manifestations sufficient to identify the disease entity were not noted during service or within one year of separation.  38 C.F.R. § 3.303.

Moreover, the only opinion to address whether the Veteran's peripheral vascular disease had its onset in service-that of the March 2015 VA examiner-weighs against the claim.

The Veteran likewise has not alleged that his peripheral vascular disease had its onset in service or within one year of discharge from service.  Thus, the continuity provisions of 38 C.F.R. §3.303(b) do not apply.  Rather, he contends that the disability is secondary to his service-connected coronary artery disease.  

As regards the claim for service connection for peripheral vascular disease of the lower extremities on a secondary basis, none of the probative evidence supports a finding of a relationship between the Veteran's service and his service connected coronary artery disease.  The only pertinent medical opinion of record is that of the March 2015 VA examiner, who had a thorough review of all pertinent evidence and stated there is no evidence of a connection between coronary artery disease and peripheral vascular disease that would indicate that such disabilities worsened or caused peripheral vascular disease of the lower extremities.  Thus, the only credible, probative opinion of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

Finally, to the extent that the Veteran advances his own interpretation of his medical condition indicating that his coronary artery disease is related to service or his service-connected coronary artery, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316.  In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who provided the 2015 opinions.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for peripheral vascular disease of the right and left lower extremities, to include as secondary to service-connected disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

III.  TDIU

The Veteran also contends that he is precluded from working due to his service-connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In order for a veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him or her in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his or her service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 361.

In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities.  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.

In this case, the Veteran is service-connected for PTSD and alcohol dependence in partial remission, rated as 70 percent disabling; coronary artery disease, rated as 30 percent disabling from February 27, 2008, 60 percent disabling from January 11, 2008, 30 percent disabling from March 25, 2009, and 60 percent disabling from April 4, 2012; and scar associated with coronary artery disease status post coronary artery bypass graft and myocardial infarction, rated as noncompensable.  His combined evaluation was 80 percent from February 27, 2008, 90 percent from January 11, 2008, 80 percent from March 25, 2009, and 90 percent from April 4, 2012.  Hence, the Veteran meets the criteria for schedular TDIU rating per 38°C.F.R. § 4.16(a) for all periods.

SSA records reflect that the Veteran initially filed for disability benefits in 1996, claiming that his heart disease and history of myocardial infarction with bypass surgery in 1995 prevented him from working.  He reported that he graduated high school and had no additional education or training.  His previous work included restaurant bar/management, as well as doorman for a bar and a manager at a water slide park.  

A January 1997 psychiatric evaluation associated with his claim for benefits reflects the Veteran's report that he was fired from his job as a bar manager because he had difficulty getting along with the owner of the bar and indicated that the job was too stressful for him.  The examiner noted that, based on self-report, there did appear to be evidence of instances of significant depression and anxiety in which attention and concentration would likely be impaired, and thus persistence in the work setting might be somewhat difficult due to low motivation and high distraction.  Interpersonal relationships were likely to be strained and difficult.  Adaptation and difficulty with coping with change were likely limited given his tendency to prefer routine and his aversion for being around many people.  At that time, the Veteran was diagnosed with major depressive disorder and anxiety disorder, and a Global Assessment of Functioning (GAF) score of 48 was assigned.  

While the Veteran was initially denied benefits, a disability determination report indicates that he was found to be disabled after he suffered a stroke in December 2000, with a primary diagnosis of organic mental disorders (chronic brain syndrome) and secondary diagnosis of anxiety-related disorders.

A June 2001 SSA evaluation report reflects that the Veteran noted a work history as a manager of a recreational park and a bar.  He had not been employed since 1996, after his heart attack and bypass surgery.  He had not sought employment due to his medical/mental health status.  The examiner noted a diagnostic impression of history of poor memory, poor sleep and appetite, nightmares/flashbacks regarding Vietnam, irritability, and quick to anger.  The Veteran was diagnosed with PTSD, major depressive disorder, generalized anxiety disorder, and memory impairment.  The examiner determined that the Veteran's ability to understand and remember, concentrate, interact socially, and adapt was limited due to his psychiatric disabilities.  

Continued VA and private treatment records document treatment for a number of service-connected and non service-connected disabilities, including cerebrovascular accident, atrial fibrillation, chronic obstructive pulmonary disease, hypertension, shoulder disability, peripheral arterial disease, osteoarthritis of the spine, ischemic heart disease, and PTSD/anxiety.

On VA psychiatric examination in June 2011, the Veteran reported that he could not get along with others, and also indicated that he was fatigued and had difficulty concentrating.  He expressed moderate impairment from anger, irritability, memory difficulties, depression, feeling helpless, mood swings, social withdrawal, feeling isolated, tearfulness, and difficulty following or staying asleep.  He described severe feelings of hopelessness, and mild suicidal intent, without plan.  The Veteran reported that his last employment was at a bar in 1996.  The bar closed and he indicated that he could not remember why he did not look for another job.  

The examiner diagnosed PTSD and noted a GAF score of 51, reflective of moderate impairment.  He found the disability to be productive of reduced reliability and productivity due to PTSD signs and symptoms.  

In an April 2013 Claim for TDIU and supplemental statement, the Veteran reported that he last worked as a self-employed limousine driver in 1996.  

On May 2013 VA psychiatric examination, the examiner diagnosed PTSD and found the disability to be productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

The examiner noted that, as a result of his PTSD, the Veteran's ability to interact appropriately with the public, supervisors, and coworkers was mildly impaired.  His ability to respond appropriately to instruction/criticism and adapt to change in routine was mildly impaired.  Regarding simple instructions and tasks, the examiner determined that comprehending, remembering, attending to, sustaining concentration on, persistence in completing, and pace for completing simple tasks was not impaired.  She also determined the same with respect to complex instructions and tasks.  

The examiner continued that, from a psychological perspective, the Veteran's ability, without assistance, to obtain productive employment due to PTSD only was not impaired.  His ability to perform activities within a schedule, maintain attendance and be punctual due to PTSD was not impaired.  His ability to maintain employment, adapt to the work environment, tolerate the stressors of the work environment, and complete a normal work day due to PTSD only was mildly impaired.  His ability to perform work activities without special or additional supervision due to PTSD only was not impaired.  Finally, the examiner concluded that the Veteran did not meet the criteria for individual unemployability in physical or sedentary work settings due to PTSD only, and that the final determination for individual unemployability was in the purview of the reviewer of fact.  

In a June 2013 VA examination report, it was noted that the Veteran's highest level of education was one year of college.  He was a restaurant manager until he retired in 1996.  After physical examination, the examiner opined that, based solely on the Veteran's service-connected condition of ischemic heart disease, that the Veteran cannot secure and maintain any substantially gainful employment in any physical occupation due to shortness of breath, dyspnea on exertion, lack of stamina, easy fatigability, and risk of ischemic cardiac events or risk of cardiac decompensation or risk of bleeding.  He noted that these conditions prevented walking greater than one mile at a rapid pace, climbing greater than two flights of stairs repetitively, lifting and carrying more than 25 pounds repetitively, pushing and pulling greater than 35 pounds repetitively, working with his arms above shoulder level repetitively or for any lengthy period of time, and activities that might result in trauma.  It was his opinion that, disregarding his age and all non-service connected conditions, and based solely on his service-connected ischemic heart disease, the Veteran can secure and maintain substantially gainful employment in sedentary occupations.

On April 2014 VA examination, the Veteran reported that he spent his days either volunteering at the VA or cleaning up his home.  For heavy labor tasks, he had to hire others.  The examiner diagnosed PTSD as well as a mild neurocognitive disorder due to multiple etiologies, included vascular.  Symptoms of mild neurocognitive disorder included memory and executive functioning/speech of information.  Symptoms attributable to PTSD included depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, and disturbances of motivation and mood.  

The examiner determined that the Veteran's psychiatric disability was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  She noted that all of this impairment was solely due to PTSD, and while the mild neurocognitive disorder was additive to this difficulty, it is not reflected in the impairment noted above.  

She noted that, with respect to his claim for TDIU, the Veteran's ability to understand, following, retain, and sustain concentration with respect to small tasks was mildly impaired.  His ability to respond appropriately to coworkers, supervisors or the general public or changes in the work setting was considered unimpaired.  While his neurocognitive disorder did add a great deal to his level of impairment, it was not considered part of the examiner's assessment.  

The medical evidence of record suggests that the Veteran is limited in his ability to perform physical activity, particularly with respect to his service-connected coronary artery disease, and that due to his service-connected psychiatric disability he has occasional inability to perform work-related tasks and impairment with social interaction with others.  The SSA examiner described the Veteran's ability to understand and remember, concentrate, interact socially and adapt as being "limited" due to PTSD.  These impairments are incompatible with his previous work history of working at a waterslide park and as a bar/restaurant manager requiring contact with the public.  

As a result of these work limitations caused by service-connected disabilities as reflected in the overall 90 percent combined disability rating, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disabilities have rendered him unable to secure or follow substantially gainful employment.  

Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.



ORDER

Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for right lower extremity vascular disease, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for left lower extremity vascular disease, to include as secondary to service-connected disability, is denied.

Entitlement to a TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


